DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 11/07/2018. It is noted, however, that applicant has not filed a certified copy of the AU2018904246 application as required by 37 CFR 1.55.
 Specification
The disclosure is objected to because of the following informalities: Page 7, lines 15 and 16 of the specification recite: “elongate recess 16” which is incorrect, since compressible material is labelled as “16”.
Appropriate correction is required.
Claim Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites in part: "wherein the elongate mount has closed ends with the longitudinal recess extending between said closed ends". However, none of the disclosure as originally filed in the specification nor the drawings contain any description of the “close ends” of the elongate mount.  It is not known as to what specific structural elements form such “close ends” of the elongate mount, and no description on how “close ends” are made.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "such as" as recited in lines 3-4 thereof renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 11, 12, 15, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moody (US 10803777B1, hereinafter referred to as “Moody”)..

Regarding claim 1, Moody discloses a mounting assembly (Moody, Fig. 1, poster mounting system 10) comprising: at least one elongate mount (Fig. 1, top rail 20, bottom rail 30) comprising a longitudinal recess (Fig. 1, slots 21, 31) extending 5at least partially therealong (Fig. 1, Figs 2A and 2B, col. 4, lines 28-33: slots 21, 31 extend entire length of bottom face 44 of top rail 20 and entire length of top face 62 of bottom rail 30); and a length of compressible material (Fig. 4C, clips 50a, 50c; col. 5, line 60 to col. 6, line 17: clips 50a, 50c having compressionably bias clip ends 59a, 59c, are capable of flex elastically, and compressively frictionally secured within slot) that is complimentary with said longitudinal recess and adapted to be received in frictional engagement therein (Fig. 4D and col. 6, line 23-34, clips 50a, 50c are rotated, to increase elastic flexure thereof to secure the poster 90 completely, and so that the proximate ends 57a and 57c are sufficiently complimentary with slots 21, 31, and adapted to be received in elastic-flexure / frictional engagement), thereby securely retaining a sheet of material positioned in said longitudinal recess (col. 6, line 23-34, clips 50a, 50c are rotated, to increase elastic flexure thereof to completely secure the poster 90 after rotation at fourth stage of deployment 18). 

Regarding claim 2, Moody discloses wherein the longitudinal recess extends along the length of the elongate mount (Figs 2A and 2B, col. 4, lines 28-33: slots 21, 31 extend entire length of bottom face 44 of top rail 20, and entire length of top face 62 of bottom rail 30, respectively);

Regarding claim 3, Moody discloses wherein the elongate 15mount has closed ends with the longitudinal recess extending between said closed ends (due to alternative language “or”, therefore, this set of claim feature is not necessary to the claim, and become alternative and optional, and thus this features is not required by the claim), or open ends with the longitudinal recess extending to the open ends (Figs 1, 2A, 2B, slots 21, 31 extend entire length of bottom face 44 and top face 64, respectively, thereby slots 21, 31 are formed having open ends as defined by the side faces (24, 26 and 34, 36) and end face (25 and 35), see also col. 4, lines 38-40). 

Regarding claim 4, Moody discloses wherein said longitudinal 20recess has a rectangular cross-section (see marked-up figure (a) below for Fig. 4A, notice the filled-in black rectangular shape of the slots 21, 31 (indicated by newly-added arrowed lines) in cross-sectional view):
Marked-Up Figure (a)
[AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    522
    1300
    media_image1.png
    Greyscale


Regarding claim 5, Moody discloses wherein said longitudinal recess is located substantially mid-way across the width of the elongate mount (See annotated figure (b) below for Figs 2A and 2B, newly-added dashed vertical center line of slots 21, 31 appear to be substantially mid-way across the span of width of top rail 20, bottom rail 30, respectively under cross-sectional view in annotated figure (b) below):
Annotated Figure (b)

[AltContent: arrow][AltContent: textbox (width)][AltContent: textbox (width)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    713
    1321
    media_image2.png
    Greyscale


Regarding claim 9, Moody discloses wherein in situ the length of compressible material is hidden in said longitudinal recess (Moody discloses in col. 4, lines 6-12 that a poster side 93 is oriented outward to be visible to a view whereas a poster side 91 is oriented toward wall 99 and is generally not visible to the viewer, as a result, the clips as shown by Fig. 4D is hidden in the longitudinal recess / slots 21, 31, and so that in situ (during usage) the length of the clip is hidden in the slots) or includes knots on one or both ends thereof that extend past ends of the longitudinal recess, or includes knots on ends thereof that are captured in retaining 10apertures located at opposing ends of the longitudinal recess  (due to alternative language “or”, therefore, these claim features are not necessary to the claim, and become alternative and optional, and thus these features are not required by the claim).

Regarding claim 11, Moody discloses further comprising a mounting arrangement on an external surface thereof for mounting the mounting assembly on a wall  (Moody, Fig. 6A, col. 7, lines 62-67, mounting bracket 80 allow mounting of top rail 20 to wall 99, mounting bracket 80 secured to back face 41 of top rail 20).

Regarding claim 12, Moody discloses wherein said mounting 20arrangement comprises a mounting aperture adapted to be mounted on a mounting point on the wall, such as a screw or nail protruding from the wall, (Moody, col. 8, lines 1-2 mounting aperture / fastener such as a nail, hook or screw received in wall 99) or comprises a hook-and-loop fastener, such as Velcro® tabs located on said external surface that are complimentary with Velcro® tabs located on the wall (due to alternative language “or”, therefore, this set of claim feature is not necessary to the claim, and become alternative and optional, and thus this features is not required by the claim),

Regarding claim 15, Moody discloses the mounting assembly (Fig. 1, 10) comprising a pair of said elongate mounts (Fig. 1, top rail 20 and bottom rail 30 form a pair of elongate mounts) and a pair of associated complimentary lengths ofDocket No.: 11252US1 12 compressible material (Fig. 4D, a pair of clips 50 for top rail 20, bottom rail 30), wherein in situ said pair of elongate mounts are located relative to one another by said sheet of material, retained therebetween (Fig. 1, top and bottom rails 20, 30 are located relative to one another by poster 90 retained therebetween). 

5Regarding claim 16, Moody discloses wherein said elongate mount is formed from renewable and/or recyclable materials (Col. 4, lines 17-20 discloses of various material options for top and bottom rails 20, 30 such as hard plastic and metal, both of which are known to be renewable and/or recyclable materials). 

Regarding claim 17, Moody discloses wherein the elongate mount is formed from timber (Moody in Col. 4, lines 17-20 discloses of various material options for top and bottom rails 20, 30 including wood, which is formed from timber).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moody (US 10803777B1, hereinafter referred as "Moody") in view of Euzarraga et al. (US 4176480, hereinafter referred as "Euzarraga").

Regarding claim 6, Moody fails to disclose wherein a longitudinal lip extends along a longitudinal side of the elongate mount.   However, Euzarraga teaches wherein a longitudinal lip extends along a longitudinal side of the elongate mount (Euzarraga et al. (US 4176480), see annotated figure (c) below for longitudinal lip (Examiner is interpreting “longitudinal lip” as being “elongate lip 15” because there is no such “longitudinal lip” described in the specification nor shown in drawings, and only “elongate lip 15” is found), annotated longitudinal lip extends along longitudinal side (flange 22) of the elongate member 18 of the frame assembly D):


Annotated Figure (c) 


    PNG
    media_image3.png
    277
    627
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moody by Euzarraga based on at least the following rationale: Euzarraga teaches of a round shape and resilient /compressible tubing 34 as shown in Figs 5 and 6 which is easier to install inside the longitudinal recess than the clips of Moody, which is said to be made of spring steel or other metallic material that is elastically deformable. For example, Moody requires to have four sequential steps as shown by Figs 4A, 4B, 4B, 4D for installing and mounting the poster 90 and the clips 50a, 50c, respectively in the recesses of the top rail 20 and bottom rail 30. On the other hand, according to Euzarraga, a much simpler installation for the tubing 34 as taught by Euzarraga takes only two steps as shown by Figs 5 and 6.  As a result, a person of ordinary skill in the art would be motivated to adopt the easier to install tubing 34 of Euzarraga instead of the more difficult to install clips of Moody.

Regarding claim 7. Moody fails to disclose wherein an outward 30facing surface of the longitudinal lip is contiguous with an outward facing surface of the elongate mount and an inward facing surface of the elongate lip is contiguous with an inner surface of said longitudinal recess. However, Euzarraga teaches wherein an outward 30facing surface of the longitudinal lip is contiguous with an outward facing surface of the elongate mount and an inward facing surface of the elongate lip is contiguous with an inner surface of said longitudinal recess (Examiner is interpreting “longitudinal lip” as being “elongate lip 15” because there is no such “longitudinal lip” described in the specification nor shown in drawings, and only “elongate lip 15” is found; as seen from modified and annotated Fig. 6 of Euzarraga below (NOTE: resilient tubing 34 is removed in modified Fig. 6 in annotated figure (d)  below so as to show the longitudinal recess by itself, for the sake of clarity), outward facing surface of the designated longitudinal lip (of annotated figure (c) above), is an integral surface shared with or “contiguous with” outward facing surface of flange 22 of the elongate member 18 shown below in annotated figure (d); and inward facing surface of longitudinal recess is adjacent to a top surface of poster B in annotated figure (d) below, which is also contiguous with / integral as the inward facing surface of the elongate lip (or longitudinal lip shown in annotated figure (c) above) directly contacting to bottom surface of the poster B shown below):
Annotated figure (d)

    PNG
    media_image4.png
    289
    653
    media_image4.png
    Greyscale

.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moody (US 10803777B1) in view of Euzarraga et al. (US 4176480), and further in view of Swavola (US 20080282594, hereinafter referred to as "Swavola").

Regarding claim 8, Moody discloses of a compressible material that is complimentary with said longitudinal recess and adapted to be received in frictional engagement therein (Fig. 4C, clips 50a, 50c; col. 5, line 60 to col. 6, line 17: clips 50a, 50c having compressionably bias clip ends 59a, 59c, are capable of flex elastically, and compressively frictionally secured within slot). However, Moody fails to disclose wherein said length of compressible material is complimentary to the longitudinal recess in length and width.  However Swavola teaches wherein said length of compressible material is complimentary to the longitudinal recess in length and width (Swavola US 20080282594, width of wedge 552 in Fig. 18B is complimentary to the width of aperture/ recess 550, meanwhile, [0080] recites: “a wedge 552 or any other item extending at least partially through the length of the aperture 550 can be held in the aperture”; Swavola fails to teach the wedge as being compressible material.   

In addition, Euzarraga teaches also a compressible material that is complimentary with said longitudinal recess and adapted to be received in frictional 

As a result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moody by adopting a compressible material such as resilient tubing 34 of Euzarraga to be of complimentary to the longitudinal recess in length and width as taught by Swavola to arrive at the claimed invention of claim 8.   Rationale for modifying Moody by Euzarraga includes as follow: Euzarraga teaches of a round shape and resilient /compressible tubing 34 as shown in Figs 5 and 6 which is easier to install inside the longitudinal recess than the clips of Moody, which is said to be made of spring steel or other metallic material that is elastically deformable. For example, Moody requires to have four sequential steps as shown by Figs 4A, 4B, 4B, 4D to install and mount the poster 90 and the clips 50a, 50c, respectively in the recesses of the top rail 20 and bottom rail 30. On the other hand, the much simpler installation for the tubing 34 as taught by Eurzarraga only involves two steps shown by Figs 5 and 6. As a result, a person of ordinary skill in the art would be motivated to adopt the easier to install tubing 34 of Euzarraga instead of the more difficult to install clips of Moody. Furthermore, rationale for modifying Moody by Swavola are as following: Because Moody teaches of using metal clips that are frictional engaged at the recess with respect to the poster/artwork 90. And such structural arrangement and structure of using metal clips typically can cause damage to the artwork/poster/sheet due to the potential tear or rip caused by sheer forces extending diagonally or transverse to the top and bottom members. In addition, metal clips typically have sharp edges along borders.  On the other hand, because the wedge .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moody (US 10803777B1) in view of Swavola (US 20080282594) and further in view of Xkdous Macrame 3mm cotton cord from amazon.com (date first available: 08/31/2018), hereinafter referred to as “Macrame”). 

Regarding claim 10, Moody fails to disclose wherein said length of compressible material comprises a length of round cotton cord.  
However, modification of Moody by Swavola and Macrame teaches wherein said length of compressible material comprises a length of round cotton cord based on the following discussions: According to common rationales as discussed in MPEP 2145 for arriving at obviousness rejection under 35 USC 103, including rationale (A) “Combining prior art elements according to known methods to yield predictable results”; and rationale (E) “"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success”, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a round cotton cord as being the compressible material to be received in frictional engagement within said longitudinal recess.  First, a round cotton cord is a known prior . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moody (US 10803777B1) in view of Loveridge (WO 2008125801A1, hereinafter referred to as "Loveridge").

25Regarding claim 13, Moody fails to disclose wherein said compressible material comprises a loop of compressible material that extends along said longitudinal recess and continues to define a hanging cord to facilitate hanging of said mounting assembly. 

However, Loveridge teaches wherein said compressible material comprises a loop of compressible material that extends along said longitudinal recess and continues to define a hanging cord to facilitate hanging of said mounting assembly (Figs 94, 102, 103, a hanging cord 476 extends along recess of elongate member 474 (as shown in Figs 94 and 103) and continue to define a hanging cord; entire hanging cord 476 of Fig. 94 and 102 can be seen as a loop, while Fig. 103 can be seen as two loops for hanging cord 476; hanging cord 476 facilitate hanging of hanging apparatus). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moody by Loveridge to arrive at the claimed invention of claim 13, because page 35, lines 1-6 of Loveridge describes of 
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moody in view Loveridge, as applied to claim 13 above, and further in view of Swavola (US 20080282594) and further in view of Xkdous Macrame 3mm cotton cord from amazon.com (date first available: 08/31/2018), hereinafter referred to as “Macrame”).
Regarding claim 14, Moody and Loveridge, singularly or in combination, fails to disclose wherein said compressible material comprises round cotton cord.   However, Moody as modified by Swavola and Macrame teaches wherein said compressible material comprises round cotton cord. According to common rationales as discussed in MPEP 2145 for arriving at obviousness rejection under 35 USC 103, including rationale 
Furthermore, another rationale for adopting commercially available Macrame cotton cord over the clips of Moody is as follow:  Because Moody teaches of metal clip that are frictional engaged at the recess with respect to the poster/artwork 90, and such structural arrangement of a metal clip typically can cause damage to the artwork/poster/sheet due to the potential tear or rip caused by sheer forces extending diagonally or transverse to the top and bottom member, alongside having sharp edges along metal borders of the clips.  On the other hand, because the cotton cord taught by Macrame is fittingly installed in the recess as a single compressible cord, so that having 
In addition, as previously discussed for claim 13, Moody as modified by Loveridge teaches the compressible material being comprises a loop of compressible material that extends along said longitudinal recess and continues to define a hanging cord to facilitate hanging of said mounting assembly. Claim 14 being dependent upon claim 13 thereby inherits all of the limitations thereof. Since the round cotton cord taught by Macrame can be easily adapted to form a loop that extends along longitudinal recess and continues to define a hanging cord as taught by Loveridge, therefore, it is logical and reasonable that a person of ordinary skill in the art would adapt the round cotton cord of Macrame for extending along the longitudinal recess and continue to define hanging cord, because the length of the round cotton cord of Macrame is easily adjustable or configurable according to actual usage requirement (note; the round cotton cord comes in 220 yards of total length, which means that very long cotton cord can be easily cut into various pieces of lengths according to usage need requirement) and combined with the fact that cotton cords are typically already used as hanging cord for artwork/poster/pictures to be mounted on wall surfaces.  As a result, Moody as modified by Loveridge, Swavola and Macrame teaches wherein said compressible material comprises round cotton cord of claim 14 because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a round cotton cord as being the compressible material to be received in frictional engagement within said longitudinal recess based upon totality of rationales provided herein above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eret McNichols can be reached on 571-270-7363.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DING Y TAN/Examiner, Art Unit 3632                                                                                                                                                                                                        
/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632